Title: From Thomas Jefferson to David Robinson, 26 August 1805
From: Jefferson, Thomas
To: Robinson, David


                  
                     Sir 
                     
                     Monticello Aug. 26. 05
                  
                  I have read with satisfaction the account of the Missouri which you have been so kind as to send me and have recieved from it an addition to the stock of information which I have been endeavoring to acquire from various sources respecting that country. I thank you therefore for the communication of it. possessing, as we now do, an accurate map of the Missouri to the Mandan towns, which before winter will be extended to the falls, if not the source of the river, by actual admeasurement, corrected by celestial observations, by capt Lewis, together with a minute account of the country, it’s soil, productions, animals, waters, climate Etc it will be for yourself to decide whether the printing of yours will repay it’s cost; and as the copy inclosed to me seems to be the one you intended for the press, I return it to you, for your own determination, and to do in it what you shall think best. I pray you to accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               